Title: To Thomas Jefferson from William Munson, 22 February 1801
From: Munson, William
To: Jefferson, Thomas



Sir
City of New Haven February 22. 1801

I Congratulate you and Myself on your Election as President of the United States, the News of which arrived here Last Evening
You No doubt remember, that at the time that I delivered to you the Votes of the Electors of the State of Connecticut, that I informed you that I was the Surveyor of the District of New Haven, and that  there was a probability that the office of the Collector would Soon become Vacant, and that in Case it should happen, that I would wish to be Considered as a Candidate for that office
My Very perticular friend Pierpont Edwards Esquire, in his Letter to you of the 5th instant, informed you that the Event which I then Expected has taken place
It is Needless for me to go into a perticular detail of my pretentions to that office; it is probable that my Letters and papers on that Subject, which I have Sent to President Adams, will of Coarse fall into your hands, provided an appointment should not be made before you have full power to act as the Supreme Majistrate of the United States; I however in a few words inform you, that I have faithfully Served my Country, as a Commisiond officer, from the begining, to the End of the Late American war, and that I have Served in the office of Surveyor and Inspector of the Revenue in this District from the tenth day of February 1793 and have once during a Vacancy of a Collector, performed that Duty more than two months
You are no doubt personally acquainted with Mr Eliza Goodrich, a Member of Congress, who I Conceive to be the most powerful Candidate for the office now in question; all my other Competitors for this office as farr as has Come to my knowledge, have Exerted their whole power and force against your Election, and in Case their papers should Come into your hands you will probably be acquainted with Some of the Most Influencial Chareacters that Support them
I have not Since the death of the Collector taken any pains to procure any recommendations other than those I had procured on former Occasions, all which have been forwarded to the President of the United States, I therefore Now Submit the business to those that have the appointment, and Not without hope that I may Succed in my application
I have the honor to be Sir your most Obedient and Very humble Servant

William Munson

